ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Allison Transmission, Inc.                 )      ASBCA No. 59893
                                           )
Under Contract Nos. DAAE07-99-C-N031       )
                    M67854-08-C-0003       )
                    W56HZV-08-D-0159       )
                    DAAE07-01-C-N040       )
                    DAAE07-03-C-N197       )
                    W56HZV-04-C-0422       )
                    W56HZV-05-C-0233       )
                    W912JC-04-P-3172       )
                    DAAE07-97-C-T476       )
                    DAAE07-03-C-N079       )
                    DAAE07-98-C-T068       )

APPEARANCE FOR THE APPELLANT:                     Scott E. Pickens, Esq.
                                                   Barnes & Thornburg LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Samuel W. Morris, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 June 2015



                                               MARK N. STEMPLER          /
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59893, Appeal of Allison
Transmission, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2